Citation Nr: 1340453	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  07-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of aorta surgery, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for a cardiovascular disability, other than hypertension and residuals of aorta surgery, to include as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for a neurological disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran has relocated on more than one occasion during the pendency of this appeal and his claims folder was transferred to the jurisdiction of the appropriate RO, most recently the RO located in Oakland, California.

The Veteran testified at a hearing in Washington, DC before the Board in November 2009; a transcript of the hearing is associated with the claims files.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA. 

During the Veteran's hearing he raised the question of error in prior rating actions related to service-connected amputations of his lower extremities below the knee, specifically, that one of his leg amputations was at a point above the knee.  In a January 2013 Written Brief Presentation, the Veteran's representative again suggested error in the rating actions related to amputation, and also suggested that an earlier effective date for service connection for diabetes mellitus is warranted, as well as increased ratings for peripheral vascular disease, stroke residuals and heart disability.  The Board notes that service connection for peripheral vascular disease of the right and left lower extremities was denied by way of the February 2008 rating decision.  Thus, the January 2013 statement related to this disability is considered an attempt to reopen a previously denied service connection claim.  These claims have yet to be adjudicated by the RO and are, therefore, referred to the RO for initial development and adjudication. 


REMAND

While the Board sincerely regrets the additional delay imposed on this longstanding appeal, the Veteran's claims must be remanded for the reasons noted below.

At the time of the Board's April 2013 Remand, the most recent supplemental statement of the case (SSOC) was dated in August 2011.  In January 2013, the Veteran's representative submitted a Written Brief Presentation along with Internet research regarding diabetes mellitus and the cardiovascular system, as well as a copy of a February 2011 Board decision with highlighted portions noting stressors that were confirmed by the Joint Services Records Research Center (JSRRC).  The Veteran's representative argued that this information pertains to the Veteran's pending claims.  Further, although VA outpatient treatment records dated in February 1993 from the Charleston, South Carolina, VAMC were received in September 2010, it was not clear if such were reviewed by the RO.  The Veteran had not submitted a waiver of the right to have the evidence reviewed by the RO, so the Board remanded the issues in April 2013 for such consideration.  See 38 C.F.R. § 20.1304.  

Since that time, the Appeals Management Center (AMC) issued a July 2013 SSOC, which lists only two pieces of evidence as reviewed, the failure to report to VA examination document and "VA treatment records received 4/15/2013."  There is no indication that the AMC reviewed any of the records noted by the Board in April 2013 as needing review.  The Board finds that the remand directives were not substantially complied with making additional remand necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

Moreover, since that time, additional records were received in August 2013 from the Washington DC VAMC.  In particular, in August 2013 a disc containing 823 pages of records dated through August 2013 was sent to the AMC directly from the Washington DC VAMC.  The Board has reviewed records received in April 2013, which were considered by the AMC in the most recent SSOC, however, these records include treatment notes dated only through July 2012 from the Washington DC VAMC.  Thus, there are clearly additional records on the disc that have not been reviewed by the RO or the AMC.  The Board sent the claims file to the Veteran's representative in October 2013 for review and for waiver of initial consideration by the originating agency of this additional evidence if appropriate.  Thereafter, the representative submitted an October 2013 brief; however, he did not include a waiver of the Veteran's right to have the newly submitted evidence considered by the originating agency, nor is there any other waiver of such consideration of record.  Therefore, the Board has no choice but to remand these issues for such consideration.  See 38 C.F.R. § 20.1304.

The Board indeed recognizes that in July 2013, the Veteran's representative submitted a general statement, referencing no particular records, which indicated "if we locate and wish to submit evidence at a later time, we waive the [V]eteran's right to have the [V]eteran's case remanded (sent back) to the Agency of Original Jurisdiction (the [V]eteran's Regional Office) and we ask that [the Board] consider the new evidence and proceed with the adjudication of the [V]eteran's appeal."  In this case, however, the documents referenced in the prior remand were received prior to this statement by the representative, and the disc received in August 2013 was received directly from the Washington VAMC, not from the representative.  Thus, the records for consideration at this time do not fall within the parameters set by the Veteran's representative in its July 2013 generalized waiver.  Again, the representative was given the opportunity to waive RO consideration of this evidence, but opted not to do so.  Therefore, this remand is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

The RO or the AMC should readjudicate the issues on appeal, with consideration of all evidence received since the August 2011 SSOC, to include

* Internet research regarding diabetes mellitus and the cardiovascular system received in January 2013;
* A copy of a February 2011 Board decision with highlighted portions noting stressors that were confirmed by JSRRC received in January 2013;
* VA outpatient treatment records dated in February 1993 from the Charleston, South Carolina, VAMC received in September 2010; and
* VA outpatient treatment records received from the Washington DC VAMC in August 2013.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

